Citation Nr: 0619950	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
lumbar spondylosis/arthritis secondary to service-connected 
residuals of post operative left knee meniscectomy.

2.  Service connection for right ankle disorder/arthritis 
including as secondary to service-connected residuals of post 
operative left knee meniscectomy.

3.  Service connection for left ankle disorder/arthritis 
including as secondary to service-connected residuals of post 
operative left knee meniscectomy.  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In May 2006, the veteran testified at a personal hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

The Missouri Department of Veterans Affairs represented the 
veteran at the May 2006 hearing as pursuant to the veteran's 
request; however, the record reveals that the veteran 
currently does not have an accredited representative.  A 
September 2004 letter notes that the veteran's former 
representative, AMVETS, revoked its power of attorney in this 
matter and there is no VA Form 21-22 showing that the veteran 
has appointed a representative since such revocation.  The 
foregoing was discussed at the May 2006 hearing and the 
veteran indicated that he would consider selecting a 
representative to help him in the processing of his claim.   

The issues of service connection for lumbar 
spondylosis/arthritis, right ankle disorder/arthritis, and 
left ankle disorder/arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By an unappealed May 2001 rating decision, the RO denied 
the veteran's claim for a back condition as secondary to the 
service-connected left knee disability because the evidence 
did not show that a back condition (mild lumbar spondylosis) 
was related to the service-connected left knee disability nor 
was there any evidence of the disability during military 
service. 

2.  Evidence received subsequent to the May 2001 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for lumbar 
spondylosis/arthritis secondary to service-connected 
residuals of post operative left knee meniscectomy is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board notes that the March 2003 VCAA letter addressed the 
elements of degree of disability and effective date with 
respect to the veteran's claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the VCAA 
notice requirements include the elements of effective date 
and degree of disability).  Specifically, the RO explained 
that the evidence must show that his service-connected 
disability had gotten worse in order to establish entitlement 
to an increased evaluation.  The RO also advised that the 
veteran may lose money if he took more than one year from the 
date of the letter to send the requested information and 
evidence and his claim was granted because VA would not be 
able to pay him back to the date he filed his claim.  

To the extent that the March 2003 VCAA notice letter was 
otherwise inadequate, the Board finds that there was no harm 
to the veteran because his claim is found to be reopened by 
way of the submission of new and material evidence and any 
defect will be rectified on remand.   

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence 

Legal Criteria 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  As the veteran's application to reopen his claim for 
entitlement to service connection was initiated in February 
2003, the revised definition of "new and material evidence" 
is applicable to his claim.

Evidence

The veteran originally filed a claim for service connection 
for lower back pain as secondary to his left knee disability 
in October 1997.  In an unappealed April 1998 rating 
decision, the RO denied his claim because there was no record 
of lower back pain showing a chronic disability subject to 
service connection and the decision became final.  In October 
2000, the veteran again filed a claim for a back disorder.  
The RO denied the claim in a May 2001 rating decision because 
the evidence did not show that a back disorder (mild lumbar 
spondylosis) was related to the service-connected left knee 
disability nor was there any evidence of this disability 
during military service.  In June 2001, the RO sent 
correspondence that notified the veteran of its rating 
decision and advised him of his rights to appeal the 
decision.  The veteran did not pursue an appeal of the RO's 
decision, and it became final.  
  
The RO considered the following evidence prior to rendering 
its May 2001 decision denying the veteran's claim.

The service medical records show that the veteran had mild 
scoliosis at entrance.  The July 1972 enlistment examination 
report notes that the veteran demonstrated mild scoliosis 
convex to the left.  Service treatment records dated in 
September 1973 show that the veteran was later treated for 
back pain after a dune buggy turned over on him.  The May 
1975 separation examination report reveals that the veteran's 
spine was clinically evaluated as normal at that time.  In 
July 1975, the veteran indicated that there had been no 
change in his medical condition since the May 1975 separation 
examination.      

The veteran's DD Form 214 shows that he served as a wheel 
vehicle mechanic during service.  

The October 1975 VA special orthopedic examination report 
reveals that the veteran's back was unrestricted and symptom 
free at that time.  There is no clinical finding of a low 
back disorder.

The December 1996 VA joints examination report shows that the 
veteran complained of low back pain that had started about a 
year before.  The veteran attributed his back pain to his 
left knee at that time.  

An October 1997 VA treatment note shows that the veteran 
reported that he limped on his left knee causing pain in his 
back at that time.  

The March 1998 VA spine examination report reveals a 
basically normal examination of the veteran's lumbar spine.  
The March 1998 VA radiological report notes an impression of 
mild hypertrophic spur formation.  
 
In February 2001, the VA examiner (M.M.) noted a diagnosis of 
mild lumbar spondylosis.  Although M.M. wrote that the 
veteran related his back disorder to his knee, she concluded 
that it was more likely related to his obesity.  She made no 
comment regarding whether any symptomatology shown in service 
was related to the veteran's currently diagnosed low back 
disorder at that time.         
    
The following evidence was associated with the claims file 
after the May 2001 RO decision.

The January 2003 VA treatment record shows that the veteran 
told his treating physician (J.R., M.D.) that he had 
experienced back pain on the left for 3 years with sciatica.  
He further explained that his weight shifted due to pain in 
his left knee causing pain in his back.  After examination of 
the veteran, Dr. J.R. concluded that the veteran's back pain 
was due to his knee.  

In the April 2003 VA examination report, the examining 
physician (T.M.) diagnosed mild spondylosis of the lumbar 
spine and concluded that the veteran's low back pain was 
related to osteoarthritis and not secondary to left knee 
osteoarthritis.  He further commented that the veteran's low 
back pain was more likely related to normal everyday wear and 
tear.  He made no comment regarding whether any 
symptomatology shown in service was related to the veteran's 
currently diagnosed low back disorder at that time.         

The February 2004 VA treatment record notes that the veteran 
again indicated that his back pain was due to his gait.  

In May 2006, the veteran reported, among other things, that 
Dr. J.R. attributed his back problems to his altered gait 
caused by overcompensating for his left knee disability.  

Analysis

The Board notes that the March 2003 VCAA letter advised the 
veteran that he must submit evidence that his low back 
disorder was incurred in or aggravated by his active military 
service or another service-connected disability in order to 
reopen his claim.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).  After careful review of the evidence, 
the Board finds that new and material evidence has, indeed, 
been submitted and the claim is reopened.  

Evidence submitted since May 2001 RO decision consists of the 
January 2003 VA treatment record, the April 2003 VA 
examination report, the February 2004 VA treatment record, 
and the May 2006 hearing transcript.  As the aforementioned 
evidence was not previously considered by VA prior to the May 
2001 RO decision, the Board finds that it constitutes new 
evidence. 
 
The Board further finds that the veteran has also submitted 
evidence that is material.  Specifically, the January 2003 VA 
treatment record contains a competent medical opinion linking 
the veteran's back pain to his knee.  The Board notes that 
the treating physician (J.R., M.D.) did not specifically 
attribute the veteran's currently diagnosed lumbar 
spondylosis and arthritis to his service-connected knee 
disability.  See Evans v. West, 12 Vet. App. 22, 31-32 (1998) 
(holding that pain alone without an underlying disorder is 
not a disability for which service connection may be 
granted.)  Nonetheless, Dr. J.R.'s opinion that 
symptomatology (i.e., pain) associated with the veteran's 
back is related to his knee disability is sufficiently 
material for the purpose of reopening the veteran's claim.  

In sum, evidence received subsequent to the May 2001 RO 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim because the veteran presented medical evidence that 
links his current back pain to his service-connected knee 
disability.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection is reopened.






ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for lumbar 
spondylosis/arthritis secondary to service-connected 
residuals of post operative left knee meniscectomy is 
reopened.



REMAND

After review of the claims folder, the Board finds that a 
remand for additional development is warranted before 
rendering a decision with respect to the issues currently on 
appeal.  

The Board notes that the veteran indicated that he received 
treatment for his claimed disorders at the VA Medical Center 
in Marion, Illinois; however, no VA treatment records since 
1998 are associated with the claims folder except two 
treatment records dated in January 2003 and February 2004, 
respectively, that were submitted by the veteran.  Thus, the 
RO should request all pertinent VA treatment records as 
identified by the veteran regarding treatment for lumbar 
spondylosis/arthritis and right and left ankle 
disorder/arthritis.  38 C.F.R. 
§ 3.159(c)(2) (2005).  If the records are unable to be 
located or no records exist, such response should be 
reflected in the record.  

The Board also notes that the veteran indicated at the May 
2006 hearing that there were no treatment records from 
private physicians that would have any bearing on his claim; 
however, an October 1997 VA treatment note reveals that the 
veteran was receiving treatment for his back from a private 
orthopedist at that time.  Therefore, the RO should also 
request that the veteran identify the private orthopedist 
from whom he received treatment for his back during that time 
period and complete a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, so that the RO may request the records.  Upon 
receipt of the completed VA Form 21-4142, the RO should 
request the pertinent private treatment records as identified 
by the veteran.  

Furthermore, the record reflects that the April 2003 VA 
examiner concluded that the veteran's current bilateral ankle 
disorders (i.e., bilateral calcaneal spurs of ankles) and low 
back disorder (i.e., mild spondylosis of the lumbar spine) 
were not secondary to his service connected left knee 
disability after examination of the veteran and review of the 
claims folder; however, the examiner did not also consider 
whether the veteran's current low back and/or bilateral ankle 
disorders were related to any symptomatology shown in 
service.  The Board notes that the veteran's service medical 
records show that he entered service with mild scoliosis 
convex to the left and later sustained a back injury in 
September 1973.  The records also show that the veteran was 
diagnosed with an early stress fracture of the right calcanus 
in August 1972.  Therefore, the Board finds that a remand for 
a medical examination and medical opinion by an orthopedist 
is warranted in this case.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005) (stating that VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

The orthopedist should address whether any low back disorder, 
right ankle disorder, or left ankle disorder found on 
examination is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not (i.e., 
probability of less than 50 percent) causally or 
etiologically related to the veteran's service-connected left 
knee disability or otherwise to any symptomatology shown in 
active military service.  If the orthopedist determines that 
the veteran's current low back disorder (i.e., lumbar 
spondylosis/arthritis) is related to the mild scoliosis 
convex to the left noted at entrance, the examiner should 
provide an opinion as to whether the veteran demonstrated an 
increase in disability during his active military service 
that represented a chronic worsening or clearly and 
unmistakably represented the natural progression of the 
disorder.  The orthopedist should thoroughly explain the 
basis for his or her opinion and confirm review of the claims 
folder to include the service medical records.  



Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005).  The notice should also 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  Please send correspondence advising 
the veteran of his options for appointing 
a representative and include all 
appropriate forms (e.g., VA Form 21-22).  

3.  Please request any pertinent treatment 
records from VA Medical Center in Marion, 
Illinois and any other VA medical centers 
as identified by the veteran regarding 
treatment received for lumbar 
spondylosis/arthritis and right and left 
ankle disorder/arthritis.  The search 
should include any archived or retired 
records.  If no records are available, 
please make specific note of that fact in 
the claims file.

4.  Please request that the veteran 
identify the private orthopedist from 
which he received treatment for his back 
in approximately October 1997 and complete 
a VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs.  Upon 
receipt of the completed VA Form 21-4142, 
the RO should request the pertinent 
private treatment records as identified by 
the veteran.  

5.  The veteran should also be afforded 
with a VA examination by an orthopedist to 
determine the identity and etiology of any 
low back disorder, left ankle disorder, 
and right ankle disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  

The orthopedist should state whether any 
low back disorder to include lumbar 
spondylosis/arthritis, right ankle 
disorder/arthritis, or left ankle 
disorder/arthritis found on examination is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to any 
symptomatology shown or findings noted in 
service or otherwise to the veteran's 
service-connected left knee disability.  
If the orthopedist determines that the 
veteran's current low back disorder (i.e., 
lumbar spondylosis/arthritis) is related 
to mild scoliosis convex to the left noted 
at entrance in 1972, the orthopedist 
should provide an opinion as to whether 
the veteran demonstrated an increase in 
disability during his active military 
service that represented a chronic 
worsening or clearly and unmistakably 
represented the natural progression of the 
disorder.   Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

6.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


